—Judgment unanimously affirmed. Memorandum: The contention of defendant that he was denied effective assistance of counsel does not survive his guilty plea. There is no showing that the plea bargaining process was infected by any allegedly ineffective assistance or that defendant entered the plea because of his attorneys’ allegedly poor performance (see, People v Petgen, 55 NY2d 529, 534-535, rearg denied 57 NY2d 674; People v Wood, 207 AD2d 1001). We further reject the contention of defendant that his waiver of the right to appeal is not effective (see, People v Callahan, 80 NY2d 273, 280). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Criminal Use Firearm, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.